Exhibit 10.1

FIRST AMENDMENT TO

ENVESTNET, INC. MANAGEMENT INCENTIVE PLAN

FOR ENVESTNET | TAMARAC MANAGEMENT EMPLOYEES

The Envestnet, Inc. Management Incentive Plan for Envestnet | Tamarac Management
Employees (the “Plan”) is hereby amended, effective as of April 11, 2013, by the
following particulars:

1. By substituting the following subsection for Subsection 1.3 of the Plan:

“1.3 Participation. For purposes of the Plan, the term ‘Participant’ means any
of those individuals listed on Exhibit A hereto.”

2. By substituting the following for Section 2 of the Plan in its entirety:

“SECTION 2

TARGET REVENUE INCENTIVE AWARDS AND

TARGET EBITDA INCENTIVE AWARDS

2.1 Definitions

 

  (a) “Annual Revenues” shall mean, with respect to each applicable twelve-
(12-) month period ended March 31, an amount equal to (without duplication):
(i) the sum of (A) all gross revenues in such period from sales of products and
services of Tamarac irrespective of who sells them plus (B) (x) with respect to
the twelve- (12-) month period ended March 31, 2013, twenty-five percent
(25%) of gross revenues in such period from sales to Tamarac clients of
investment products of the Company, its Related Companies (other than Tamarac)
or their respective subsidiaries (other than Tamarac’s) and (y) with respect to
each of the twelve- (12-) month periods ended March 31, 2014 and March 31, 2015,
thirty-three percent (33%) of gross revenues in each such period from sales to
Tamarac clients of investment products of the Company, its Related Companies
(other than Tamarac) or their respective subsidiaries (other than Tamarac’s)
minus (ii) the Base Revenue Amount.

 

  (b) “Annual EBITDA” shall mean, with respect to each applicable twelve- (12-)
month period ended March 31, an amount equal to the earnings before interest,
taxes, depreciation, and amortization of Tamarac for such period.

 

  (c) “Base EBITDA Amount” shall have the meaning set forth on Exhibit B hereto.

 

  (d) “Base Revenue Amount” shall have the meaning set forth on Exhibit B
hereto.



--------------------------------------------------------------------------------

  (e) “Business Plan and Budget” shall mean the business plan and budget set
forth on Exhibit C hereto.

 

  (f) “Section 2 Percentage” shall have the meaning set forth on Exhibit B
hereto.

 

  (g) “Section 2(i) Factor” shall have the meaning set forth on Exhibit B
hereto.

 

  (h) “Section 2(ii) Factor” shall have the meaning set forth on Exhibit B
hereto.

 

  (i) “Section 2(iii) (EBITDA) Factor” shall have the meaning set forth on
Exhibit B hereto.

 

  (j) “Section 2(iii) (Revenue) Factor” shall have the meaning set forth on
Exhibit B hereto.

 

  (k) “Target Annual EBITDA” shall have the meaning set forth on Exhibit B
hereto.

 

  (l) “Target Annual Revenue” shall have the meaning set forth on Exhibit B
hereto.

 

  (m) “Total Incentive Shares” shall mean a total of 559,551 registered shares
of Stock at the Effective Date issuable as Total EBITDA Target Shares and Total
Revenue Target Shares.

 

  (j) “Total EBITDA Target Shares” shall mean a total of 186,517 registered
shares of Stock at the Effective Date for purposes of this Section 2.

 

  (k) “Total Revenue Target Shares” shall mean a total of 373,034 registered
shares of Stock at the Effective Date for purposes of this Section 2.

 

  2.2 General.

 

  (a) Issuance. The Company shall issue to each Participant on May 1, 2012 such
Participant’s allocation (determined as set forth in Subsection 2.7 below) of
the Total Incentive Shares; provided, however, that with respect to each
Participant who becomes a Participant in the Plan after May 1, 2012, the Company
shall issue such Participant’s allocation (determined as set forth in Subsection
2.7 below) of the Total Incentive Shares as soon as practicable after the date
that such Participant’s participation in the Plan becomes effective. The Total
Incentive Shares that are issued to a Participant pursuant to this Subsection
2.2 shall be subject to the restrictions set forth herein.

 

  (b) Vesting. The Total Incentive Shares issued to a Participant are eligible
to become “performance vested” by such Participant during three (3) consecutive
twelve- (12-) month performance periods in accordance with the methodology set
forth in Subsection 2.3 and Subsection 2.4; provided, however, that any Total
Incentive Shares that have become performance vested with respect to a
Participant for a performance period shall, except as otherwise provided herein,
be further subject to two- (2-) year cliff vesting based on such Participant’s
continued employment with the Company throughout such two- (2-) year period.



--------------------------------------------------------------------------------

2.3 Target Revenue Incentive Awards. The number of Total Revenue Target Shares
that may become performance vested for each applicable twelve- (12-) month
period ending on the March 31 of each of years 2013, 2014 and 2015 shall be
determined prior to the next following May 15 of the applicable year as follows:
if the Annual Revenues for such twelve- (12-) month period ending March 31 equal
or exceed the applicable Section 2 Percentage of the Target Annual Revenues for
such period, the number of the Total Revenue Target Shares that will become
performance vested for such twelve- (12-) month period shall be equal to:

 

  (i) (x) Annual Revenues, divided by Target Annual Revenues, minus

(y) the applicable Section 2(i) Factor, multiplied by

 

  (ii) the applicable Section 2(ii) Factor, multiplied by

 

  (iii) the applicable Section 2(iii) (Revenue) Factor.

2.4 Target EBITDA Incentive Awards. The number of Total EBITDA Target Shares
that may become performance vested for each applicable twelve- (12-) month
period ending on the March 31 of each of years 2014 and 2015 shall be determined
prior to the next following May 15 of the applicable year as follows: if the
Annual EBITDA for such twelve- (12-) month period ending March 31 equals or
exceeds the applicable Section 2 Percentage of the Target Annual EBITDA for such
period, the number of the Total EBITDA Target Shares that shall be performance
vested for such twelve- (12-) month period shall be equal to:

 

  (i) (x) Annual EBITDA, divided by Target Annual EBITDA, minus

(y) the applicable Section 2(i) Factor, multiplied by

 

  (ii) the applicable Section 2(ii) Factor, multiplied by

 

  (iii) the applicable Section 2(iii) (EBITDA) Factor.

2.5 Limitations.

(a) Notwithstanding any provision herein to the contrary, no shares of Stock
under the Plan are eligible to become performance vested for any period ending
after March 31, 2015. Any Total Incentive Shares that have not become
performance vested as of the period ending March 31, 2015 pursuant to this
Section 2 shall be forfeited.

(b) Notwithstanding any provision in the Plan, in no event shall the number of
Total Revenue Target Shares that may be performance vested exceed the aggregate
Total Revenue Target Shares issued and allocated under the Plan.

(c) In no event shall the number of Total EBITDA Target Shares that may be
performance vested exceed the aggregate Total EBITDA Target Shares issued and
allocated under the Plan.



--------------------------------------------------------------------------------

(d) All shares of Stock issued pursuant to this Section 2 shall be subject to
all applicable tax withholdings.

2.6 Vesting Exceptions. Notwithstanding any provision herein, in the event that
a Participant is terminated by the Company or a Related Company for Cause or
voluntarily terminates his or her employment with the Company or a Related
Company (other than for Good Reason), the Participant shall forfeit any shares
of Stock that are unvested for any reason as of his or her termination date. If
the Company terminates a Participant without Cause, if a Participant leaves or
resigns for Good Reason, or if a Participant dies or becomes Incapacitated,
(i) if such termination occurs prior to the date on which the number of Total
Revenue Target Shares and/or Total EBITDA Target Shares that have become
performance vested for any twelve- (12-) month period is determined (the
“determination date”), then, as of the determination date, the Participant shall
become fully vested the applicable number (if any) of shares of Stock with
respect to such twelve- (12-) month period as if he or she were an active
employee of the Company or a Related Company on such determination date, and
(ii) as of such Participant’s termination date, the Participant shall be fully
vested in any Total Incentive Shares that had become performance vested in any
prior performance period (to the extent not already fully vested). In the event
that, with respect to any Participant, there is any conflict between the
provisions set forth in this Subsection 2.6 and the provisions of an employment
or other agreement between such Participant and the Company, the provisions of
such employment or other agreement shall govern.

2.7 Allocation of Stock. All shares of Stock issued pursuant to this Section 2
shall be allocated among the Participants as determined by the Committee (in its
sole discretion, but after consultation with Stuart DePina, if he is employed by
the Company or a Related Company at such time). If a Participant is terminated
for Cause, or voluntarily terminates his or her employment (other than for Good
Reason), then the Committee (in its sole discretion, but after consultation with
Stuart DePina, if he is employed by the Company or a Related Company at such
time) shall reallocate any shares of Stock that have been forfeited by such
Participant among one or more of the Participants who remain employed, such
that, at any given time, all issued Total Incentive Shares are fully allocated.

2.8 Reservation of Rights; Disclaimer. Nothing in this Section 2 is intended to
or shall (i) limit the Company’s right to operate the business of Tamarac in a
commercially reasonable manner at any time, or (ii) limit the Company from
improving or modifying any aspect of the business of Tamarac in the exercise of
its reasonable business judgment; provided, that the Company shall use
commercially reasonable efforts to ensure that the business of Tamarac can
support the operating expenses reflected in the Business Plan and Budget. For
the avoidance of doubt, the right to payment under this Section 2 is a contract
right and shall not give rise to any rights or duties (including fiduciary
duties), express or implied, other than those expressly set forth herein.”

3. By substituting the attached Exhibit A for Exhibit A of the Plan.

4. By substituting the attached Exhibit B for Exhibit B of the Plan.